Citation Nr: 0624565	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability

2.  Entitlement to an effective date prior to August 2000, 
for a 20 percent rating for low back disability.  

3.  Entitlement to a rating in excess of 10 percent for 
dysthymia. 

4.  Entitlement to an effective date prior to August 2000, 
for a 10 percent rating for dysthymia.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee condition.
  
6.  Entitlement to service connection for obesity.

7.  Entitlement to service connection for sinus bradycardia.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
October 1978.  He also served in the National Guard, and 
Reserves.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision.


FINDINGS OF FACT

1.  The veteran has forward flexion of his back to 60 degrees 
without pain.

2.  The medical evidence of record shows that the limitation 
of motion of the veteran's lower back is at most moderate.  

3.  The medical evidence of record fails to show that the 
veteran's back disability is severe, or is manifested by a 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

4.  The medical evidence of record fails to show severe 
intervertebral disc syndrome manifested by recurring attacks 
with intermittent relief.

5.  No evidence has been presented showing that bed rest has 
been prescribed by a doctor.

6.  The objective medical evidence fails to show a neurologic 
disability associated with the veteran's lower back 
disability.

7.  Prior to an April 2002 rating action, the veteran's low 
back disability was evaluated as 10 percent disabling, 
effective from 1992, and his dysthymia was evaluated as non-
compensably disabling, effective from 1992.  

8.  August 17, 2000 is the first day within a year of the 
veteran's June 2001 claim that the veteran appeared for 
treatment of either his lower back disability or his 
Dysthymia.

9.  The evidence reflects that from January 2004, the 
veteran's dysthymia is manifested by moderate symptoms which 
cause occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.

10.  Evidence regarding the veteran's right knee received 
since the March 1998 Board decision is not so significant 
that it must be considered with all the evidence of record in 
order to fairly adjudicate the appeal.
  
11.  The veteran's obesity is not an injury for VA purposes, 
and there is no evidence that the veteran's obesity was a 
symptom of an underlying disease.

12.  The medical evidence fails to show that the veteran has 
sinus bradycardia which is related to his time in service.



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes (DCs) 5210, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
DCs 5237, 5243 (2005).

2.  The criteria for a rating in excess of 10 percent for a 
lower back disability earlier than August 17, 2000 have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes (DCs) 5210, 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2005). 

3.  The criteria for a 30 percent rating for dysthymia have 
been met as of January 29, 2004.  38 U.S.C.A. §§  1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400 4.1, 4.2, 4.7, 4.130, DC 9433 
(2005).

4.  The criteria for a rating in excess of 10 percent for 
dysthymia earlier than August 17, 2000, have not been met.  
38 U.S.C.A. §§  1155, 5110 (West 2002); 38 C.F.R. §§ 3.400 
4.1, 4.2, 4.7, 4.130, DC 9433 (2005).

5.  New and material evidence having not been submitted, the 
claim of entitlement to service connection for a right knee 
disability is not reopened. 38 U.S.C.A. §§ 5108, 7103, 7104 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2001).

6.  The criteria for service connection for obesity have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

7.  The criteria for service connection for sinus bradycardia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  Unless a 
claim for VA benefits is received within one year of 
separation from service, the effective date of the claim will 
be the later of the date of receipt of claim and the date 
entitlement arose.  38 C.F.R. § 3.400 (b) (ii)(B).  With 
regard to increases, an effective date will be granted to the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date, otherwise the 
effective date will be the date the claim is received.  
38 C.F.R. § 3.400 (o)(2).

Back Disability

The veteran's lower back disability is currently rated as 20 
percent disabling.  During the course of this appeal, the 
criteria for evaluating back disabilities changed several 
times.  The first occurred in September 2002, and the second 
in September 2003.  In this decision, the Board will consider 
the criteria in effect prior to September 2002; the criteria 
in effect between September 2002 and September 2003; and the 
criteria effective from September 2003.  

Orthopedic considerations

Under the rating criteria in effect prior to September 2003, 
lumbosacral strain was rated under Diagnostic Code 5295; a 20 
percent evaluation was assigned when there was muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
assigned when the lumbosacral strain was severe with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

Also at that time, limitation of motion of the lumbar spine 
was evaluated under Diagnostic Code 5292.  A 10 percent 
rating was assigned for slight limitation of motion, 20 
percent for moderate limitation of motion, and a 40 percent 
for severe limitation of motion.  

A rating in excess of 40 percent was not available unless 
there was a showing of either ankylosis or the residuals of a 
fractured vertebra (without cord involvement).

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. 

Under the new criteria, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the old criteria are less defined and numerical 
ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

During this appeal, the veteran underwent three VA 
examinations in December 2001, August 2003 and January 2004.  

In December 2001, the veteran demonstrated 30 degrees of 
flexion, and 20 degrees of extension, and the examiner noted 
that the veteran had complaints of pain at the extreme ranges 
of motion.

In August 2003, the veteran was noted to be in no acute 
distress, and he had no problem donning and doffing shoes and 
socks or getting on and off the examination table.  The 
veteran demonstrated a flexion to 70 degrees without any 
complaints of pain and was able to touch his toes, although 
he felt a sharp pain when touching his toes. 

In January 2004, the veteran again had no problem donning and 
doffing shoes and socks or getting on and off the examination 
table.  The veteran demonstrated forward flexion to 60 
degrees without any complaints of pain and was able to flex 
to 70 degrees upon repetition.  While the veteran complained 
of pain upon repetitive motion, the examiner noted that the 
veteran's movements became smoother.

While the veteran initially demonstrated pronounced 
limitation of motion in 2001, subsequent examinations have 
shown the veteran to have far more mobility in his back than 
a 40 percent evaluation would warrant.  

Treatment records reflect subjective complaints of radiating 
pain and muscle spasms; however, objective medical testing 
has failed to replicate the veteran's complaints.  
Additionally, although the treatment records show back 
discomfort, they fail to demonstrate a disability picture 
which is more severe that what was shown on the veteran's 
three examinations.

As such, the medical evidence fails to show that the 
veteran's back disorder was severe enough to merit a 40 
percent rating under the old criteria for lumbosacral strain 
or limitation of motion.  The veteran's range of motion is 
clearly not severely limited, and the VA examinations and 
treatment records have failed to show either a positive 
Goldthwaite's sign, or that the veteran's whole spine lists 
to the opposite side.  Furthermore, the veteran's most recent 
VA examination failed to show marked limitation of forward 
bending in standing position (the veteran demonstrated 60 
degrees of forward flexion), or loss of lateral motion.  
Additionally, it was noted on several occasions that the 
veteran's gait was normal and that he veteran could walk on 
his toes well.

Additional rating criteria were considered, but the veteran 
has considerable range of spinal motion and there has been no 
indication that he has ankylosis.  As such a rating in excess 
of 20 percent is not available under the old rating criteria.

Similarly, the medical evidence fails to show that a higher 
rating is warranted under the revised rating criteria.  While 
the veteran demonstrated only 30 degrees of forward flexion 
at his VA examination in December 2001, he subsequently 
showed considerable forward flexion (70 and 60 degrees) at 
his more recent VA examinations.  Additionally, even though 
the range of motion testing in 2001 showed limitation of 
motion, the examiner still noted that the veteran could squat 
and rise without assistance, could walk on his heels and toes 
without difficulty, and had a normal gait.  Therefore, the 
more recent examinations appear to provide a more accurate 
assessment of the degree of the veteran's lower back 
disability.    

Accordingly, the veteran is not entitled to a rating in 
excess of 20 percent for his lower back disability based on 
the orthopedic manifestations of the impairment under either 
the old or revised ratings.

In reaching this conclusion, consideration has been given to 
the implications of 38 C.F.R. § 4.40 and § 4.45, and 
functional loss due to pain or weakness, fatigability, 
incoordination or pain on use.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the medical evidence of 
record fails to show any increased rating is warranted.  
Although the veteran has voiced subjective complaints of back 
pain, he has consistently displayed significant flexion of 
the thoracolumbar spine without pain (as detailed above).  
Additionally, the examiners at both the August 2003 and 
January 2004 examinations found no evidence of weakness, 
noted that the veteran's endurance was normal, and found no 
objective evidence of fatigue.  As such, additional 
compensation under 38 C.F.R. §§ 4.40, 4.45 is simply not 
warranted.  
  
Intervertebral Disc Syndrome (IVDS)

The ratings for intervertebral disc syndrome have also 
changed several times during the course of this appeal.  

Under the regulations in effect prior to September 2002, a 20 
percent rating was assigned for moderate impairment, with 
recurrent attacks; while a 40 percent rating was assigned for 
severe IVDS manifested by recurring attacks with intermittent 
relief.

Currently, IVDS is rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period; a 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between 4 and 6 weeks.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

While the veteran was diagnosed with degenerative disc 
disease at a VA examination in December 2001, the evidence 
fails to show that his disc disease has ever been severe 
enough to warrant a 40 percent rating.  

At the veteran's December 2001 examination, it was noted that 
he had intermittent episodes of back pain.  While the veteran 
indicated that his back pain was constant at his examination 
in 2003, the examiner found the veteran to be in no acute 
distress, and indicated that the veteran had no problem 
getting on or off the examination table.  The veteran was 
even able to bend over and touch his toes, and the veteran 
had no complaints of pain or discomfort during lateral 
flexion or rotation.  Additionally, the veteran had no 
weakness or lack of endurance.  Treatment records also fail 
to show symptoms of severe IVDS. As the medical evidence 
fails to show that the veteran's IVDS is severe, the 
disability picture shown by the veteran's back most closely 
approximates moderate IVDS with moderate pain and recurrent 
attacks, which would warrant a 20 percent rating under the 
old criteria.

Based on the veteran's current symptomatology, the revised 
regulations also fail to provide for a rating in excess of 
the 20 percent assigned, as no objective medical evidence has 
been presented in either a VA examination report or in a 
treatment record which shows that the veteran has been 
prescribed bed rest by a physician to treat his back 
condition since the veteran filed his claim.  In January 
2004, the veteran denied any incapacitating episodes of back 
pain in the past year.

As such, a rating in excess of 20 percent is not available 
for IVDS under either the old or revised rating criteria.

Neurologic Considerations

In addition to the orthopedic manifestations of a back 
disability, the revision to the spinal regulations, effective 
in September 2002, requires consideration to be given to any 
neurologic impairment caused by a back disability. If a 
neurologic disability is found, it is then rated separately 
and combined with the orthopedic rating.  

While the veteran reported occasional radiation of pain at 
his VA examinations, the objective medical evidence fails to 
show any neurological disability.  At his examination in 
December 2001, the veteran complained of back pain which 
radiated down his right lower extremity, but there were no 
complaints of sphincter dysfunction, and the examiner found 
no atrophy present and was unable to detect any motor 
weakness or sensory deficit in the veteran's lower 
extremities.  At his examinations in both August 2003 and 
January 2004, the veteran denied any radiation of pain into 
the lower extremities; or any bladder or bowel incontinence.  
The examiners also both found that manual muscle strength was 
normal in both lower extremities.  

Treatment records have also failed to show any neurological 
disability.  

Accordingly, an additional disability rating is not warranted 
for a neurological impairment as a result of the veteran's 
back disability.

As the evidence fails to show a rating in excess of 20 
percent is warranted for the veteran's lower back disability 
under either the old or revised criteria, the veteran's claim 
is denied.

The veteran also indicated that he wanted an effective date 
for the 20 percent rating assigned for his lower back in an 
April 2002 rating action, to date from his original award in 
1992 when he had been assigned a 10 percent disability 
evaluation.  The effective date for the increased 20 percent 
rating was made from August 2000, ten months prior to the 
date veteran's claim for an increase was received.  However, 
an effective date for the 20 percent rating prior to August 
17, 2000, is not warranted.  

The regulations are clear that the effective date of a 
granted claim is the later of the date entitlement arose and 
the date of application, unless it is a claim for an increase 
in which it is factually ascertainable that an increase in 
disability had occurred and the claim is received within 1 
year from such date.

In this case, an April 2002 rating decision increased the 
rating for the veteran's back disability to 20 percent 
effective June 29, 2001 (the date the veteran's claim for an 
increase was received); and an April 2003 rating decision 
then made the 20 percent rating effective August 17, 2000, 
based on the veteran appearing for treatment on that date.  
As August 17, 2000 is the earliest date of treatment for the 
veteran's back within the year before his June 2001, it is 
the earliest date upon which his increase may become 
effective.  Therefore, the veteran's request for an effective 
date earlier than August 17, 2000 for the grant of a 20 
percent rating for a lower back disability is denied.

Dysthymia

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.130, DC 9433 for Dysthymia.

A 10 percent rating is assigned when a veteran has 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned when a veteran has 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when a veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

At a VA examination in August 2003, the veteran indicated 
that he had been employed at the post office, but was laid 
off in June 2000; he then enrolled in community college to 
learn watch and jewelry repair, but has found it to be a dead 
end profession, as he has been unsuccessful finding 
employment following completion of his program.  The veteran 
asserted that he was motivated to get out but was limited by 
pain and a lack of energy.  The veteran is married and has 
three children living in his household.  At the examination 
the veteran scored 28/30 on the cognitive evaluation; he was 
coherent and cooperative, but blamed others for his problems.  
The examiner concluded that the veteran had mild depressive 
symptoms that fluctuated and did not seem to significantly 
impair his occupational and psychosocial functioning; and the 
examiner opined that the veteran's limitations were primarily 
physical and not due to psychiatric problems.  Following the 
examination, the examiner assigned a Global Assessment of 
Functioning (GAF) score of 75 which is assigned if symptoms 
are present, but are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); and where there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

At a VA examination in January 2004, the veteran indicated 
that he wanted to go back to school to get a degree in 
business administration, and that he spent much of his time 
looking for a job.  The veteran's judgment was fair, his 
insight was poor, and his memory for recent and remote events 
was intact.  The examiner indicated that over the years the 
focus of the veteran's life has been increasingly centered on 
his back problems and his resultant disability status.  The 
examiner opined that these symptoms result in moderate 
overall dysfunction in both social and industrial areas.  

The examiner assigned a GAF score of 55 which is assigned for 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or for moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).

The examiner advised the veteran to seek psychiatric 
counseling.  However, the VA treatment records over the next 
year fail to show any psychiatric treatment or counseling.  
Similarly, VA treatment records have not demonstrated many 
visits for psychiatric counseling since the veteran was 
initially service connected for it in 1992.

The more recent VA examination indicated that the veteran's 
dysthymia was productive of moderate symptoms and the veteran 
has been unemployed for several years.  As such, this 
evaluation presents a disability picture most closely 
analogous to a 30 percent rating; and the veteran's 
disability rating for dysthymia is therefore increased from 
10 percent to 30 percent, effective from January 29, 2004 
(the date of the examination). 

However, a rating in excess of 10 percent is not warranted 
earlier than January 29, 2004, as the earlier examinations 
and treatment records reflect that the veteran had only 
transient symptoms of dysthymia.  The 2003 examination 
indicated that the veteran was cognitively sound, and showed 
that he had been able to complete a vocational training 
program at a community college.  As such, a rating in excess 
of 10 percent for dysthymia is denied prior to January 29, 
2004.

While the veteran meets the criteria for a 30 percent rating 
as of January 2004, the evidence fails to show that his 
dysthymia is of such severity so as to warrant a 50 percent 
rating.  His most recent VA examination only indicated that 
the veteran had moderate symptomatology, and it has been 
suggested that the veteran's unemployability is more related 
to poor job training and to his other disabilities than it is 
to his dysthymia.  Additionally, the evidence fails to show 
that the veteran's dysthymia is manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  As such, a rating in excess 
of 30 percent for Dysthymia is denied.

The veteran also indicated that he wanted an effective date 
for the 10 percent rating assigned his dysthymia in April 
2002, to date from his original claim in 1992, when he was 
assigned a non-compensably evaluation.  The veteran's 10 
percent disability rating for dysthymia was made effective 
from August 2000, ten months prior to the date veteran's 
claim was received.  However, an effective date prior to 
August 17, 2000, for the 10 percent rating is not warranted.   

The regulations are clear that the effective date of a 
granted claim is the later of the date entitlement arose and 
the date of application, unless it is a claim for an increase 
in which it is factually ascertainable that an increase in 
disability had occurred and the claim is received within 1 
year from such date.

In this case, the veteran's rating for dysthymia was 
increased to 10 percent effective June 29, 2001 (the date the 
veteran's claim for an increase was received) by an April 
2002 rating decision and then made effective August 17, 2000 
by an April 2003 rating decision, based on the veteran 
appearing for treatment on that date.  As August 17, 2000 is 
the earliest date of treatment for the veteran's dysthymia 
within the year before his June 2001, it is the earliest date 
upon which his increase may become effective.  Therefore, the 
veteran's request for an effective date earlier than August 
17, 2000 for the grant of a compensable rating for dysthymia 
is denied.
    
II. New and Material Evidence

The veteran's claim of entitlement to service connection for 
a right knee disability was denied by a March 1998 Board 
decision.  The veteran did not appeal that decision, and it 
became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 
3.104, 20.1100.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.104, 3.156.  

New and material evidence is that evidence which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156.  

At the time of the March 1998 decision, the evidence of 
record included: service medical records (SMR), VA 
examination reports, and an X-ray from 1994 showing the 
veteran's right knee to be within normal limits.

Since March 1998, the veteran has repeatedly submitted 
duplicate copies of several SMRs which were of record at the 
time of the Board denial.  Additionally, assorted VA and 
private treatment records have been submitted showing current 
complaints of right knee pain and diagnosing the veteran with 
a torn meniscus.  However, these treatment records fail to 
relate the veteran's current knee condition to his time in 
service. 

The SMRs submitted since March 1998 are not new in that they 
were previously submitted and reviewed by the Board; and, 
while the additional medical evidence is new in that it had 
not previously be submitted, it is not material in that it 
addresses only the presence of a current knee condition.  The 
veteran's file remains void of a medical opinion of record 
indicating that it is as likely as not that the veteran's 
current knee condition was either caused by or began during 
his military service.  As such the new medical evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

Therefore, as new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
a right knee condition is not reopened.


III.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

Obesity

While the veteran is currently diagnosed as obese, obesity, 
in and of itself, is not considered a disability for which 
service connection may be granted, as obesity is simply a 
consequence of the body doing what it is designed to do when 
excessive calories are consumed.  The medical evidence does 
not suggest that the veteran's weight gain or his current 
obesity is a manifestation of a chronic disability; and his 
weight gain has not been related by any medical evidence of 
record to any medical cause or to his time in service. 

Accordingly, a basis upon which to establish service 
connection for obesity has not been presented, and the appeal 
is denied.  

Sinus Bradycardia

While sinus bradycardia was shown on an EKG in February 2001, 
there is no record of any heart abnormality while in service, 
and there is some evidence that the sinus bradycardia 
diagnosed in February 2001 has resolved, as a treatment 
record from July 2004 noted that the veteran had a regular 
sinus rhythm.  Additionally, sinus bradycardia is not 
mentioned in the veteran's treatment records aside from the 
isolated diagnosis in 2001.

Service medical records reflect that the veteran's heart was 
found to be normal on each physical examination; and, the 
veteran's claims file is void of a medical opinion of record 
indicating that the veteran's sinus bradycardia is related to 
his time in service.  As such, the veteran's claim of 
entitlement to service connection for sinus bradycardia is 
denied.

IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was completed by a 
letter dated in April 2004.  By this, and by previous letter, 
the statement of the case, and the supplemental statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above, as well 
as what "new" and "material" meant within the context of 
reopening a claim for service connection.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, as have service 
medical and personnel records.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined; and he was scheduled for a local 
hearing, but he failed to appear. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 20 percent for the veteran's low back 
disability is denied.

An effective date prior to August 17, 2000, for a 20 percent 
evaluation for the veteran's low back disability is denied.

A 30 percent rating is assigned for the veteran's dysthymia, 
effective January 29, 2004, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an effective date prior to August 17, 2000 for 
a 10 percent rating for dysthymia is denied.

New and material evidence having not been presented; the 
veteran's claim of entitlement to service connection for a 
right knee disability is not reopened.

Service connection for obesity is denied.

Service connection for sinus bradycardia is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


